[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1580

                      DANNY M. ROSS,

                  Plaintiff, Appellant,

                            v.

                 STRATUS COMPUTER, INC.,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Nathaniel M. Gorton, U.S. District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 Danny M. Ross on brief pro se.
 William J. Brisk on brief for appellee.

December 18, 1998

                                           Per Curiam.   Plaintiff appeals an adverse summary
judgment dismissing his claims of discriminatory harassment and
constructive discharge from his employment.  The district court
granted summary judgment on the ground that even if plaintiff
could establish a prima facie case of discrimination, he had
failed to offer minimally sufficient proof that the employer's
articulated, non-discriminatory reasons for its  disciplinary
actions constituted a pretext, and that the real reason was
prohibited discrimination.  
          Reviewing the judgment de novo, in light of the
parties' briefs and the entire record, we agree with the
district court's determination.  We also find no error in the
denial of plaintiff's motions for a default judgment, and for
an appointment of counsel.  Plaintiff's other assignments of
error require no comment.
          Affirmed.  See Loc. R. 27.1       

                           -2-